718 S.E.2d 404 (2011)
STATE of North Carolina
v.
John Philmore CARPENTER.
No. 207P05-3.
Supreme Court of North Carolina.
November 9, 2011.
John Carpenter, for Carpenter, John Philmore.
Laura Edwards Parker, Assistant Attorney General, for State of NC.
John Snyder, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 24th of October 2011 in this matter for a writ of certiorari to review the order of the Superior Court, Richmond County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 9th of November 2011."